                  Case 1:19-cv-00401-REB Document 1 Filed 10/15/19 Page 1 of 11




1    Ryan T. Earl
     EARL & EARL PLLC
2    6126 W. State Street #305
     Boise, ID 83703
3    Telephone: 208-340-1773
     Fax: 719-269-8832
4    ISB# 8342 WSBA# 34007 CO#45910
     enepllc@gmail.com
5
     Attorney for Plaintiff
6

7
                                           UNITED STATES DISTRICT COURT
8
                                            FOR THE DISTRICT OF IDAHO
9
                                                               )
10   JAMES H. CAREY, JR.                                       )
                                                           Case)No:
11                            Plaintiff,                       )
                                                           VERIFIED
                                                               )    COMPLAINT
12                  vs.                                        )
     ADA COUNTY MISDEMEANOR                                    )
13   PROBATION DEPARTMENT; MELISSA                             )
     BISHOP, as an individual and in her official              )
14   capacity; KERRI ANDERSON, as an                           )
     individual and in her official capacity;
15
                              Defendants.
16

17           COMES NOW the Plaintiff, JAME H. CAREY, JR., (Hereinafter Mr. Carey) by and

18   through his attorney of record, Ryan T. Earl, of the law firm EARL & EARL, PLLC, and hereby
19   submits to this Court Plaintiff’s Verified Complaint, and in support, states the following:
20
                                           PRELIMINARY STATEMENT
21
             1.       This is a civil rights action in which Mr. Carey seeks relief for the violation of his
22
     rights secured by 42 USC §1983, §1988, the Fourth and Fourteenth Amendments of the United
23
     States Constitution.
24

25


     VERIFIED COMPLAINT- 1 of 11
                  Case 1:19-cv-00401-REB Document 1 Filed 10/15/19 Page 2 of 11



             2.       The claims arise from an October 31, 2017 incident in which officers of the Ada
1
     County Probation Department acting under color of state law, intentionally and willfully
2

3    subjected Mr. Carey to false arrest and imprisonment.

4            3.       Mr. Carey seeks monetary damages (special, compensatory, and punitive) against

5     Defendants, as well as an award of costs and attorneys’ fees, and such other and further relief as

6     the Court deems just and proper.
7                                      JURISDICTION AND VENUE
8
             4.       This action arises under the Constitution of the United States, particularly the
9
      Eighth, and Fourteenth Amendments to the Constitution of the United States, and the law of the
10
      United States, particularly the Civil Rights Act, Title 42 of the United States Code, Sections
11
      1983 and 1988. This action is brought for damages and other appropriate relief for violation of
12
      Mr. Carey’s civil rights under color of state law.
13
                                                       PARTIES
14

15           5.       Plaintiff James H. Carey is a resident of the City of Boise, County of Ada, State

16    of Idaho.

17            6.      Upon information and belief, Ada County Misdemeanor Probation
18   Department (hereinafter Probation) is a municipal corporation organized under the laws of the
19
     State of Idaho. At all times relevant hereto, Defendant Probation was responsible of the policy,
20
     practice, supervision implementation, and conduct of all probation personnel. In addition, at all
21
     times here relevant, Defendant Probation, was responsible for enforcing the rules of the Ada
22
     County Probation Department and for ensuring that the probation personnel obey the laws of the
23
     United States and the State of Idaho.
24

25


     VERIFIED COMPLAINT- 2 of 11
                  Case 1:19-cv-00401-REB Document 1 Filed 10/15/19 Page 3 of 11



             7.       Upon information and belief, Melissa Bishop was, at all times here relevant, a
1
     probation officer employed by the Ada County Probation Department, and as such, was acting in
2

3    the capacity of an agent, servant, and employee of Ada County Probation Department. Defendant

4    Bishop was Mr. Carey’s assigned probation officer at the time of the incident. Defendant Bishop

5    should have known the No-Contact Order (hereinafter NCO) issued in 2012, five (5 years prior

6    to the incident) had been modified in 2014.
7            8.       Upon information and belief, Keri Anderson was, at all times here relevant, a
8
     probation officer employed by the Ada County Probation Department and as such, was acting in
9
     the capacity of an agent, servant, and employee of Ada County Probation Department. Defendant
10
     Anderson was Mr. Carey’s assigned probation officer for the approximately four and a half (4.5)
11
     years prior to Defendant Bishop’s assignment to Mr. Carey. Defendant Bishop should have
12
     known the No-Contact Order issued in 2012 had been modified in 2014.
13
             9.       At all times herein mentioned defendants were acting under color of state law, to
14
     wit, under color of the statutes, ordinances regulations policies customs and usages of the County
15

16   of Ada, State of Idaho.

17                                              NOTICE OF CLAIM

18           10.      Within 90 days of the incident, Mr. Carey file written Notice of Claim with the

19   Ada County Misdemeanor Probation Department. Over 30 days have elapsed since the filing of
20   that notice and this matter has not been settled or otherwise disposed of.
21
                                          PREVIOUS LAWSUITS
22
             11.      Mr. Carey has never filed a lawsuit in State and/or Federal court.
23
     ///
24
     ///
25


     VERIFIED COMPLAINT- 3 of 11
                Case 1:19-cv-00401-REB Document 1 Filed 10/15/19 Page 4 of 11



                                           FACTUAL ALLEGATIONS
1
             12.     Mr. Carey incorporates the necessary facts, venue and jurisdiction allegations as if
2

3    fully rewritten herein.

4            13.     Mr. Carey was living in Boise, Idaho with Sarah Carey, the Careys’ three-year old

5    child and two of Ms. Carey’s three sons.

6            14.     On or about October 31, 2017, law enforcement was dispatched to James Carey and
7    Sarah Carey’s residence at 5704 W. Peachtree Street, Boise, Idaho.
8
             15.     Boise Police Department (hereinafter BPD) Officer Steve Schneider (Ada No. 664)
9
     responded to the Careys’ residence at 5704 W. Peachtree Street, Boise, Idaho.
10
             16.     Upon information and belief, Officer Schneider stated in his police report, that BPD
11
     had received a telephone call from Mr. Carey’s probation officer, Melissa Bishop, stating Mr.
12
     Carey was in violation of a No-Contact Order (hereinafter NCO).
13
             17.     Upon information and belief, according to the police report, Melissa Bishop had
14
     been contacted by Sarah Carey. Ms. Carey denies calling Ms. Bishop and reporting a violation of
15

16   the NCO.

17           18.     On October 31, 2017, as Mr. Carey was preparing to leave his home to take his

18   three-year old daughter trick-or-treating for the holiday commonly known as Halloween. Officer

19   Schneider arrived at Mr. Carey’s home and placed him under arrest in front of his family for an
20   NCO violation.
21
             19.     On October 31, 2017, BPD Officer Echols and BPD Officer Arend arrived to assist
22
     Officer Schneider.
23
             20.     Mr. Carey was very confused at the time and neither he nor Ms. Carey understood
24
     what was happening. When Mr. Carey was informed he was in violation of an NCO, he denied he
25


     VERIFIED COMPLAINT- 4 of 11
                 Case 1:19-cv-00401-REB Document 1 Filed 10/15/19 Page 5 of 11



     was in violation since Mr. Carey’s NCO had been amended three (3) years prior and was no longer
1
     in effect as originally written.
2

3            21.     Both Mr. Carey and Ms. Carey informed Officer Schneider that the NCO had been

4    amended which allowed Mr. Carey contact with Mrs. Carey with her permission.

5            22.     Mrs. Carey started searching for the NCO but the effort was not acknowledged by

6    the arresting officers and she was told to stay inside the house.
7            23.     Mr. Carey was charged with a Misdemeanor No Contact Order Violation (Statute
8
     I18-920).
9
             24.     In 2012, an NCO had been issued in Case No. CR-FE-12-6536 but was amended
10
     on or about January 9, 2014. The amended NCO allowed Mr. Carey to live in the same household
11
     as Ms. Carey and the children with Ms. Carey’s permission. Ms. Carey chose to reside with Mr.
12
     Carey in the home at 5704 W. Peachtree Street, Boise, ID with the Carey’s daughter and two (2)
13
     of Ms. Carey’s three (3) children.
14
             25.     The No Contact Order issued in 2012 had not been in effect as originally filed since
15

16   January, 2014. Mr. Carey cannot recall Defendant Bishop, as Mr. Carey’s probation officer, ever

17   discussing Mr. Carey’s case or the terms of the prior NCO.

18           26.     Upon information and belief, Defendant Bishop notified the Boise Police

19   Department of an NCO violation without having any conversations with Mr. Carey regarding the
20   terms of Case No. CR-FE-12-6536.
21
             27.     In regard to Case No. CR01-17-44425, Mr. Carey pled Not Guilty in a video
22
     arraignment before the Honorable Michael J. Oths. On November 1, 2017, an Order of Release
23
     was issued. On November 29, 2017, an Order Granting Motion to Quash No-Contact Order was
24
     signed and filed with the court for Case Number CR-FE-12-6536. Case Number CR01-17-44425
25


     VERIFIED COMPLAINT- 5 of 11
               Case 1:19-cv-00401-REB Document 1 Filed 10/15/19 Page 6 of 11



     was dismissed on February 14, 2018, and an Order to Dismiss was signed by Honorable D.
1
     Manweiler.
2

3            28.     Defendant Bishop had been Mr. Carey’s probation office for approximately 9 (nine)

4    months prior to the incident that is the subject of this Complaint. Defendant Bishop’s supervisor,

5    Defendant Anderson, had been Mr. Carey’s probation officer for approximately 4 ½ years prior to

6    Defendant Bishop.
7            29.     Defendant Bishop and Defendant Anderson should have known and could have
8
     reasonably determined that the NCO issued in 2012 had been amended in 2014 due to the length
9
     of time both individuals had been overseeing Mr. Carey’s probation.
10
             30.     To Mr. Carey’s information, knowledge and belief, Officer Bishop had never
11
     discussed Mr. Carey’s living arrangements or family life with him. Upon information and belief,
12
     Mr. Carey’s address, 5704 W. Peachtree Street, Boise, Idaho, was on file with the probation
13
     department and with the Court as he received mail at that address from both entities.
14
             31.     To the best information, knowledge and belief, in Case No. CR-FE-12-6536, Mr.
15

16   Carey was placed on supervised probation until July 10, 2018. Mr. Carey fully completed the terms

17   of his probation on July 10, 2018. He was compliant with the terms of his probation and never had

18   any disciplinary action taken against him. Although the NCO had been amended in 2014, Mr.

19   Carey was to continue his probation.
20           32.     Mr. Carey was deprived of his civil rights under the Eighth and Fourteenth
21
     Amendments to the United States Constitution.
22
                                                DAMAGES
23
             33.     As a direct and proximate result of the acts of defendant, Mr. Carey suffered the
24
                     following injuries and damages:
25


     VERIFIED COMPLAINT- 6 of 11
               Case 1:19-cv-00401-REB Document 1 Filed 10/15/19 Page 7 of 11



                         a. Violation of his rights pursuant to the Fourth and Fourteenth Amendments
1
                             to the United States Constitution to be free from an unreasonable search
2

3                            and seizure of their person;

4                        b. Violation of his right to Due Process of law under the Fourteenth

5                            Amendments to the United States Constitution;

6                        c. Violation of his Idaho State Constitutional rights under Article 1, Section
7                            13 to due process;
8
                         d. Emotional trauma and suffering including fear, embarrassment,
9
                             humiliation, emotions distress, frustration, extreme inconvenience,
10
                             anxiety;
11
                         e. Loss of liberty.
12
                                        FIRST CAUSE OF ACTION
13                                           (42 USC § 1983)
14             34.   The preceding paragraphs are here incorporated by reference.
15
               35.   Defendants have deprived Mr. Carey of his civil, constitutional and statutory
16
                     rights under color of law and have conspired to deprive him of such rights and are
17
                     liable to Mr. Carey under 42 USC § 1983.
18
               36.   Defendants’ conduct deprived Mr. Carey of his right to be free of unreasonable
19
                     search and seizure, pursuant to the Fourth and Fourteenth Amendments to the
20
                     United Stated Constitution. Defendants’ conduct also deprived Mr. Carey of his
21

22                   right to due process of law, pursuant to the Fourteenth Amendment of the United

23                   States Constitution.

24             37.   Defendants cause Mr. Carey to be arrested due to false information provided by

25                   Defendant Bishop and the Ada County Probation Department.


     VERIFIED COMPLAINT- 7 of 11
               Case 1:19-cv-00401-REB Document 1 Filed 10/15/19 Page 8 of 11



               38.     Mr. Carey has been damaged as a result of defendants’ wrongful acts.
1
                                       SECOND CAUSE OF ACTION
2
                     (Negligent Supervision –Defendant Ada County Probation Department)
3                                           (Idaho State Law Claim)

4            39.       Mr. Carey incorporates the necessary facts, venue and jurisdiction allegations as if

5    fully rewritten herein.

6            40.       Ada County Probation Department has a duty to properly train and supervise its
7    employees. Defendant Bishop and Defendant Anderson should have known the full history of
8
     Mr. Carey’s charges, sentence and terms of his probation, including the NCO and the changes
9
     allowing Mr. Carey to live with Mrs. Carey.
10
                                             THIRD CAUSE OF ACTION
11                                          (Negligent Hiring and Retention)

12           41.       Mr. Carey incorporates the necessary facts, venue and jurisdiction allegations as if

13   fully rewritten herein.
14           42.       Defendant Ada County Probation Department owed a duty of care to Mr. Carey to
15
     prevent the loss of liberty and mental abuse sustained by Mr. Carey.
16
             43.       Defendant Ada County Probation Department owed a duty of care to Mr. Carey
17
     because under the same or similar circumstances, a reasonable, prudent and careful person
18
     should have anticipated an injury to Mr. Carey or those in a position similar to Mr. Carey’s as a
19
     result of this conduct.
20
             44.       Upon information and belief, defendant probation officers were incompetent and
21

22   unfit for their positions.

23           45.       Upon information and belief, Defendant Probation knew or should have known

24   through exercise of reasonable diligence that Defendant Probation Officers were not thorough in

25   the cases assigned to them.


     VERIFIED COMPLAINT- 8 of 11
                Case 1:19-cv-00401-REB Document 1 Filed 10/15/19 Page 9 of 11



             46.     Defendant Probation’s negligence in hiring and retaining Defendant Bishop
1
     proximately cause Mr. Carey’s injuries.
2

3            47.     Because of Defendant Probation’s negligent hiring and retention of Defendant

4    Officers, Mr. Carey incurred damages described above.

5

6                                      FOURTH CAUSE OF ACTION
                         (Respondeat Superior –Ada County Probation Department)
7                                       (Idaho State Law Claim)
8
             48.     Mr. Carey incorporates the necessary facts, venue and jurisdiction allegations as if
9
     fully rewritten herein.
10
             49.     Under the law of Respondeat Superior, an employer is liable for a tort of its
11
     employees.
12
             50.     As a result of Defendants’ tortious conduct in the course of their employment and
13
     in furtherance of the business of Defendant Ada County Probation Department, Mr. Carey was
14
     damaged.
15

16

17                                         RIGHT TO AMEND

18           Mr. Carey reserves his right to amend this Complaint to include additional causes of

19   action and parties as they arise and are discovered through discovery.
20                                        PRAYER FOR RELIEF
21
             WHEREFORE, Mr. Carey prays for the following relief:
22
             1. Awarding Mr. Carey compensatory damages for past and future pain, suffering,
23
     embarrassment, humiliation, mental anguish; and a reasonable value of legal services that he
24
     needed and obtained by his attorneys.
25


     VERIFIED COMPLAINT- 9 of 11
              Case 1:19-cv-00401-REB Document 1 Filed 10/15/19 Page 10 of 11



             2. Awarding Mr. Carey of punitive damages in an amount to be determined by a jury;
1
             3. Awarding Mr. Carey prejudgment and post-judgment interest plus any reasonable costs
2

3    of collection of the judgment.

4            4. Awarding attorney’s fees, costs and other relief to which he is entitled and as this

5    Court deems just and proper.

6                                     DEMAND FOR A JURY TRIAL
7            Mr. Carey demands a jury trial for all claims and causes of action triable by jury in
8
     accordance with the law of the United States of America.
9
             Dated this 15th day of October, 2019.
10

11                                                         __/s/Ryan T Earl___________
                                                           Ryan T. Earl
12                                                         Attorney for Plaintiff

13

14

15

16

17

18

19

20

21

22

23

24

25


     VERIFIED COMPLAINT- 10 of 11
Case 1:19-cv-00401-REB Document 1 Filed 10/15/19 Page 11 of 11
